Citation Nr: 0204360	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  02-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bilateral plantar warts with great toe callosity.

2.  Entitlement to a compensable rating for residuals of 
hemorrhoidectomy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney





ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1949, and from January 1951 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO rating decision which denied an increase 
in a 30 percent rating for the veteran's service-connected 
bilateral plantar warts with great toe callosity, denied a 
compensable rating for his service-connected residuals of 
hemorrhoidectomy, and denied a TDIU rating.


FINDINGS OF FACT

1.  The veteran's bilateral plantar warts with great toe 
callosity are manifested by recurrent warts on the feet and 
calluses of the great toes which require periodic treatment.  
The condition does not exceed impairment as found in the 
analogous condition of eczema with constant exudation of 
itching, extensive lesions, or marked disfigurement.

2.  The veteran's postoperative hemorrhoid condition produces 
impairment which does not exceed that of mild or moderate 
hemorrhoids.  

3.  The veteran's service-connected disabilities include 
bilateral plantar warts (rated 30 percent) and residuals of 
hemorrhoidectomy (rated 0 percent); the combined rating is 30 
percent.  He has a high school education, is a military 
retiree, and also works almost full-time as a security 
officer.  His service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's bilateral plantar warts with great toe 
callosity are no more than 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. §§ 4.20, § 4.118, Diagnostic 
Codes 7806, 7819 (2001).

2.  The criteria for a compensable rating for residuals of 
hemorrhoidectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.114, Diagnostic Code 7336 (2001).

3.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1946 to April 
1949, and from January 1951 to April 1968, at which point he 
retired based on more than 20 years of service.  His service 
medical records indicate treatment for hemorrhoids, including 
a hemorrhoidectomy in 1953.  He also was treated for plantar 
warts during service.

In August 1968, the RO granted service connection and a 10 
percent rating for plantar warts with great toe callosity, 
and granted service connecton and a noncompensable rating for 
residuals of hemorrhoidectomy.  Service connection was denied 
for epidermophytosis of the feet (foot fungus).

Medical records in later years show the veteran received 
periodic treatment for the service-connected plantar warts 
with great toe callosity.  He also received periodic 
treatment for service-connected hemorrhoids, and in August 
1979 he had another hemorrhoidectomy.  In October 1986 he had 
surgery of both his feet for various structural foot problems 
including plantar flex metatarsals; in a January 1987 
decision, the RO denied service connection for these 
particular foot problems.  

More recent VA medical records, from 1998 to 2000, show 
periodic treatment for the service-connected plantar warts 
with great toe callosity, and a history of service-connected 
hemorrhoids was noted at times.  These records also show 
treatment for non-service-connected foot problems.  Various 
other non-service-connected ailments were also treated (e.g., 
arthritis of various areas, surgery for a right upper 
extremity nerve problem).  With regard to the feet, findings 
at podiatry clinic visits included hypertrophic punctate 
keratoses (HPKs) and onychomycosis (fungus of the toenails), 
and debridement/trimming for these problems was provided.

The veteran was given a VA skin examination in June 2000.  He 
said that he had pain over the warts and calluses on his 
feet.  The examiner found onychomycosis to be present 
bilaterally across the four toenails on each foot.  His 
toenails were thick, dull, and scaly.  There was blotchy 
irregular pigmentation of the soles of the feet.  There was 
scalenus of skin laterally on the right foot, with dry, 
broken, scaly skin between the toes on both feet.  Open 
lesions were present on the toes, as well as linear breaks in 
the skin.  There was hypopigmentation of the right foot 
anteriorly over the third and fourth toes.  He had calluses 
present laterally on the first toe of the left foot, the 
fourth metatarsal joint on the sole of the foot, and medially 
over the right great toe and distally over the left third 
toe.  He had a plantar wart anteriorly over the left first 
toe and medially below the left great toe.  These were large 
and hard, and the veteran said they were painful when he 
walked and ached at other times.  The examiner indicated that 
these had been scraped down.  No extreme disfigurement was 
present, and there was good sensation bilaterally.  Diagnoses 
included onychomycosis, fungal dermatitis, callus formation, 
and plantar wart.

In July 2000, the RO granted an increased rating to 30 
percent for the service-connected plantar warts with great 
toe callosity.

In March 2001, the RO received the veteran's claims for 
increased ratings for his plantar wart and hemorrhoid 
conditions, as well as his claim for a TDIU rating.  In his 
TDIU claim he indicated he was born in October 1927 (73 years 
old), had a high school education, last worked full-time in 
1998 as a security officer/chief, and was currently working 
part-time in that business.

In May 2001, the veteran was given a VA general medical 
examination.  He indicated that he was still having problems 
with his plantar warts.  He stated that he wore thick-soled 
shoes and has his nails trimmed at the podiatry clinic about 
every three months.  He reported that he had not lost any 
work in the past six months due to his feet, although he 
sometimes has to walk a lot.  He stated that he was currently 
working part-time in security for a medical clinic, working 
approximately 30 to 40 hours a week, and indicated that his 
"income taxes" for the year 2000 were around $28,000 (the 
Board notes this may actually refer to "income"), and this 
reportedly included some military retirement benefits.  He 
was able to tandem walk with difficulty, and could not walk 
on his toes due to pain in his feet.  He said he wore dark 
colored clothing because of problems with stool incontinence.  
He reported no constipation and no blood in his stools.  
Examination showed a single hemorrhoid tag which was non-
thrombosed.  There was no evidence of stool on the skin or 
stool leakage, but poor sphincter tone was present.  He had a 
slight flexion contracture on the third toe of his right 
foot, and flexion contractures on toes two through five of 
his left foot, with a callous on the top of his fourth left 
toe.  He had plantar warts on the fourth metatarsal head of 
both feet, with bilateral calluses on the medial aspect of 
the great toes.  His pedal pulses were non-palpable.  X-rays 
showed arthritis of both feet.  Diagnoses included 
onychomycosis, tylomas/calluses bilaterally, chronic foot 
pain with arthritic changes, a history of hemorrhoids with no 
thrombosis, and intermittent stool incontinence secondary to 
poor rectal sphincter tone.  

Ongoing VA outpatient treatment records include those from 
June 2001 which show the veteran then had routine podiatry 
care; assessments included onychomycosis and tyloma; and 
toenails and HPKs were debrided.

Analysis

The veteran claims an increase in a 30 percent rating for 
bilateral plantar warts with great toe callosity, a 
compensable rating for residuals of hemorrhoidectomy, and a 
TDIU rating.  The file shows that through correspondence, the 
rating decision, and the statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims.  A VA examination has been provided and pertinent 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

A. Bilateral plantar warts with great toe callosity

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  Benign growths of the skin may be rated 
under the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  A 30 percent rating is assigned for eczema whent 
there constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating is assigned for 
eczema where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The veteran has some non-service-connected conditions of the 
feet, including a foot fungus and postoperative structural 
defects, and these may not be considered when rating the 
service-connected bilateral plantar warts with great toe 
callosity.  38 C.F.R. § 4.14.

The recent medical evidence indicates that the veteran has a 
few recurrent plantar warts of the feet and calluses about 
the great toes which are treated every few months in the 
podiatry clinic.  He complains that these foot growths 
produce pain particularly when walking.  The recent treatment 
and examination reports indicate, however, that the isolated 
plantar warts of the feet and callosities of the great toes 
are no more than 30 percent disabling under the criteria of 
the analogous code for eczema.  Manifestations and symptoms 
of the service-connected problem of the feet clearly do not 
include ulceration, extensive exfoliation or crusting, or 
systemic or nervous manifestations, or exceptional 
repugnancy, as required for a 50 percent disability rating 
under Diagnostic Code 7806.  The service-connected condition 
of the feet does not exceed 30 percent impairment under this 
code, as found in the analogous condition of eczema with 
constant exudation of itching, extensive lesions, or marked 
disfigurement.  

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for bilateral plantar warts 
with great toe callosity.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).






B.  Hemorrhoids

Internal and external hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
where hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The veteran had hemorrhoidectomies during and after service, 
but none in recent years.  Recent treatment records note 
hemorrhoids by history but do not show active hemorrhoids.  
The most recent VA examination indicates only a single 
hemorrhoid tag which is non-thrombosed.  The veteran 
complains of various bowel problems, but these have not been 
associated with hemorrhoids and may not be considered in 
rating the service-connected condition.  38 C.F.R. § 4.14.

The evidence as a whole indicates that the veteran's service-
connected hemorrhoids are no more than mild or moderate, and 
the condition is properly rated 0 percent under Code 7336. 

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of hemorrhoidectomy.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
 
C.  TDIU rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
bilateral plantar warts with great toe callosity (rated 30 
percent) and hemorrhoids (rated 0 percent); the combined 
rating is 30 percent.  Thus he does not meet the percentage 
requirements for consideration of a TDIU rating on a 
schedular basis under 38 C.F.R. § 4.16(a).  

With regard to possible extraschedular TDIU entitlement 
pursuant to 38 C.F.R. § 4.16(b), the Board notes the 
veteran's background includes a high school education, a 
career in the military (from which he is a retiree), and work 
after service as a security officer (he still works almost 
full-time in that business).  The file indicates the veteran 
is of advanced age (he is in his 70s) and has a number of 
non-service-connected ailments; these factors may not be 
considered in support of a TDIU rating.  38 C.F.R. § 4.19.  
The evidence as a whole does not suggest that the service-
connected conditions render the veteran unable to secure and 
follow a substantially gainful occupation.  Thus referral of 
the case to the Director of Compensation and Pension Service, 
for consideration of a TDIU rating on an extraschedular 
basis, is not warranted.  Bowling, supra.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

An increased rating for bilateral plantar warts with great 
toe callosity is denied.

An increased rating for residuals of hemorrhoidectomy is 
denied.

A TDIU rating is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

